Clark, J.
Defendant’s exceptions challenge his conviction of having possessed intoxicating liquor unlawfully on the 'ground that no case of possession, in fact, was made against him. The point was not raised during the trial by motion, request, or otherwise. It is attempted after verdict by motion to set aside verdict and to arrest judgment. It may not be so raised. Tishhouse v. Schoenberg, 234 Mich. 271; 34 C. J. p. 39. A consideration of the merits would not change the result.
Affirmed, and remanded for judgment.
Bird, C. J., and Sharpe, Snow, Steere,. Fellows, Wiest, and McDonald, JJ., concurred.